         Case 1:20-cv-10038-NMG Document 25 Filed 02/11/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               FOR DISTRICT OF MASSACHUSETTS

       SYED K. RAFI, Ph.D.
       Plaintiff
          v.
       HARVARD UNIVERSITY MEDICAL SCHOOL:                 Civil Action No: 20-CV-10038-NMG
          BRIGHAM AND WOMEN’S HOSPITAL:
             CYNTHIA C. MORTON, Ph.D.
             RICHARD L. MAAS, MD., Ph.D.
          MASSACHUSETTS GENERAL HOSPITAL:
             MARCY E. MACDONALD, Ph.D.
          CHILDREN’S HOSPITAL BOSTON:
             MIRA B. IRONS, MD.
       Defendants


                    PRO SE PLAINTIFF’S MOTION SEEKING “STAY” IN THIS ACTION
             PENDING THE RESOLUTION OF THE STILL ON-GOING CONNECTICUT LITIGATION
                IN AGREEMENT WITH DEFENDANTS’ MOTION IN THIS ACTION [ECF 15] TO
                   “STAY” THIS LITIGATION IN FURTHERANCE OF JUDICIAL ECONOMY

                                           BACKGROUND

       The still continuing, 2014 through 2020, race and class based conspiratorial collusion,

coercion and employment reprisal claims against the defendants in this action are indeed NOT

barred by the Res Judicata Doctrine in accordance with the Supreme Court ruling in Lawlor v. National

Screen Service Corporation, 349 U.S. 322 (1955) given the continued worsening negative Domino

Effects of the alleged race and class based coercive employment reprisals that were initiated and

perpetuated by defendants in collusion with Yale University School of Medicine ever since 2004,

as alleged in this complaint- which having currently permanently worsened plaintiff’s job

prospects rendering him as “pauper” and “pariah”, as has been abundantly evidenced in the E-

Discovery documentations: Exhibits 1 through 25 in this complaint.

       These later (since 2014) and latest (until 2020) are actionable under the Continuing

Violations Doctrine, under 42 U.S.C. § 1985 vis-à-vis § 1986, since they have gravely violated

plaintiff’s Constitutional rights and Civil rights as a naturalized citizen during this prolonged

period of time, despite plaintiff having filed the prior lawsuit at this Court six (6) years ago under

different legal contexts, that too, exclusively based on those continued violations since 2004 until

                                                  1
          Case 1:20-cv-10038-NMG Document 25 Filed 02/11/20 Page 2 of 4



2014 period, NOT covering the now worsened and permanent ill-effects of those violations as well

the currently alleged continuing violations beyond 2014 through 2020, as the US Supreme Court

recognized in its ruling in Lawlor v. National Screen Service Corp., 349 U.S. 322 (1955).

        The attorney currently representing defendants Brigham and Women’s Hospital, et al., in

this case, Mr. Brian E. Sopp, in his initial motion for dismissal at the US District Court in

Connecticut (where Brigham and Women’s Hospital, et al., are defendants as co-conspirators in

race and class based conspiratorial collusion with Yale School of Medicine), has argued that the

Connecticut US District Court does NOT have jurisdiction over defendants, Brigham and

Women’s Hospital (Boston, MA), et al., in that case along with Yale University School of

Medicine at the US District Court for the District of Connecticut.

        Therefore, given that (1) 42 U.S.C. §1985 provides for joint and several liability for

members of the conspiracy and §1986 expands the available defendants beyond the immediate

circle of conspirators, and (2) 42 U.S.C.§§1985 & 1986 cases may be filed in State Courts of

general jurisdiction (Bennun v. Board of Governors, 413 F. Supp. 1274, 1279 (D.N.J. 1976); Vason

v. Carrane, 31 Conn. Supp. 338, 330 A.2d 98 (1974), plaintiff, pro se, lodged this complaint at the

Massachusetts State Superior Court against defendants, Brigham and Women’s Hospital, et al.,

Boston, MA.

        But the attorney representing defendant, Children’s Hospital Boston, Ms. Amy Serino,

without any consultation or communication with pro se plaintiff, opted to hijack this complaint

from the Massachusetts State Superior Court to this US District Court, understandably for the sole

purpose of easily getting this case dismissed citing Res Judicata Doctrine, given plaintiff’s prior case

at this Court during 2014. Consequently, pro se plaintiff did not realize this abrupt change in the venue for

several weeks, until he contacted recently the State of Massachusetts Superior Court enquiring about the

status of his filed complaint over there.

                                                     2
         Case 1:20-cv-10038-NMG Document 25 Filed 02/11/20 Page 3 of 4



      SEEKING “STAY” IN THIS LAWSUIT IN AGREEMENT WITH DEFENDANTS’ MOTION

       In agreement with attorney Mr. Brian Sopp’s (who is representing defendants, Bigham

and Women’s Hospital, et al., in this litigation at this Court as well) proposal in his motion to

dismiss this complaint at this Court [ECF 15; Filed 01/24/2020; page 17-18, item IV], since the

Connecticut case is still being considered by that Court, plaintiff is seeking “stay” in this

lawsuit at this Court during the pendency of plaintiff’s lawsuit at the Connecticut Court, in

the furtherance of judicial economy.

       But, pro se plaintiff respectfully requests this Court that he be able to proceed ahead with

this lawsuit against these defendants after his currently on-going litigation at the Connecticut

District Court has been decided, if he then deems it to be necessary to achieve justice, given:

       (1) The alleged grave violations of his Constitutional rights and Civil rights as a naturalized
           citizen;
       (2) The alleged losses to his life due to deprivation of income over the extended period of
           the ceaseless and reckless race and class based continuing conspiratorial collusion and
           coercive initiation of employment reprisals by these defendants during 2004;
       (3) The alleged continued perpetuation of coercive employment reprisals since 2004 to this
           day by the defendants in this lawsuit, even after plaintiff’s 2014 lawsuit against them
           at this Court; and
       (4) The current worsened and permanent domino effects of the initiation and perpetuation
           of the coercive employment reprisals by these defendants during 2004, as the E-
           Discovery documentations: Exhibits 1 through 25 in this complaint corroborate,

       Respectfully submitted,



       Syed K. Rafi, PhD.                                                         February 11, 2020
       Pro se Plaintiff
       3237 Apex Cir,
       Falls Church, VA 22044
       rafigene@yahoo.com
       Phone: 816 787 4366

                                                 3
         Case 1:20-cv-10038-NMG Document 25 Filed 02/11/20 Page 4 of 4



                                      CERTIFICATE OF SERVICE

This motion has been filed through this Court’s CM/ECF system of which all defendants’ attorneys are
participants.
         Respectfully,


                                                                                   February 11, 2020
       ----------------
       Syed K. Rafi




                                                  4
